Citation Nr: 1643395	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-05 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability status post fusion of C4/5 and C5/6. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from May 1976 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service treatment records show that the Veteran's neck was normal upon entering active service.

2.  Service treatment records show that the Veteran was involved in a motor vehicle accident in March 1980, after which he was treated for neck pain and had limitation of motion.

3.  In June 1980, a VA X-ray study showed narrowing of the vertebrae of the cervical spine at C5/6.

4.  Post service medical records show that the Veteran underwent surgical fusion of the cervical spine at C4/5 and C5/6.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met; the cervical spine disability is presumed to have been incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b), 3.307, 3.309 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has a chronic neck disability as a result of motor vehicle accidents during active service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The service treatment records include a January 1976 Report of Medical History, which noted a history of a fall on the head with a pinched nerve in the neck at age 13.  He experienced neck stiffness after the fall for a few weeks.  The reported noted that he was "ok now."  The Veteran also underwent a medical examination at this time, and the Report of the Medical Examination found that the neck and spine were both normal.  VBMS 6/18/2014 STR - Medical, pp. 104-106.  

The service treatment records show that the Veteran was seen on several occasions for reports of low back pain due to scoliosis, with the first visit occurring in September 1976.  VBMS 6/18/2014 STR - Medical, p. 102.  He did not report neck pain on these visits. 

An August 1977 service treatment record states that the Veteran had been involved in an auto accident.  He was seen for complaints of low back pain, but on examination he denied stiffness in the neck.  VBMS 6/18/2014 STR - Medical, p. 96.  

September 1977 service treatment records report that the Veteran was treated following a truck accident that had occurred two days earlier.  The diagnosis was a low back sprain.  VBMS 6/18/2014 STR - Medical, p. 98.

After the September 1977 injury, the Veteran continued to be followed for low back pain.  In March 1978 the neck was reportedly nontender and had a full range of motion.  An X-ray of the cervical spine was within normal limits.  VBMS 6/18/2014 STR - Medical, p. 88.

A February 1980 Report of Medical Examination conducted in preparation for discharge found that the neck was normal.  There was mild scoliosis of the spine.  The Veteran was reportedly in good condition except for back problems.  VBMS 6/18/2014 STR - Medical, p. 80.  The Veteran denied all relevant symptomatology on the Report of Medical History completed at this time.  He was noted to have sustained a compression fracture of T9 in the 1977 truck accident.  VBMS 6/18/2014 STR - Medical, p. 64.  At this juncture, the Board notes that the Veteran was not actually separated from service until May 1980.  

A service treatment record dated March 7, 1980 states that the Veteran had complained of a strained neck muscle for the past two days.  This began after he had been loading heavy metal.  On examination, there was tightness of the trapezius muscle.  The assessment was a strained trapezius.  VBMS 6/18/2014 STR - Medical, p. 69.

On March 24, 1980, the Veteran was once again seen for complaints of stiffness of the neck.  He also had a bruised thigh and back pain, and was noted to have been in a motor vehicle accident three days earlier.  On examination, the cervical range of motion was decreased due to pain.  The assessment was of a cervical strain.  VBMS 6/18/2014 STR - Medical, p. 68.

Prior to discharge, the Veteran submitted a VA Form 21-526e Veteran's Application for Compensation or Pension at Separation from Service in April 1980.  He stated that he sustained a back and neck injury in March 1980 and listed the treatment sources.  VBMS 6/18/2014 STR - Medical, p. 115.

Just after discharge, the Veteran was afforded a VA examination in June 1980.  He complained of locking of his back, an inability to lift anything over 50 pounds or run or walk long distances, and headaches, but did not include any complaints specific to the neck.  Unfortunately, the remainder of the examination report is not legible, and the portion of the form that addresses the musculoskeletal system is missing.  VBMS 6/27/1980 VA Examination, p. 1.  However, an X-ray study obtained at this time showed slight loss of the normal lordotic curvature with overall intervertebral space progression showing relative narrowing at C5/6.  The impression was narrowing of the C5/6 intervertebral space.  VBMS 6/18/2014 STR - Medical, p. 137.

Other post service medical records show treatment of the cervical spine dating from 2006.  The Veteran underwent a magnetic resonance imaging (MRI) study in November 2006.  The MRI report states that the Veteran had been experiencing cervical spine pain with radiation to the left arm for 10 years.  The study revealed osteochondrosis at C4/5, and disc prolapse at C5/6.  VBMS 10/28/2009 Medical Treatment Record - Non-Government Facility, p. 18.  A December 2006 private treatment record notes that the Veteran underwent discectomy and fusion of C4/5 and C5/6 in November 2006.  VBMS 10/28/2009 Medical Treatment Record - Non-Government Facility, p. 21.  Unfortunately, a June 2008 private treatment record notes that the Veteran's course since the surgery had not been favorable.  VBMS 10/28/2009 Medical Treatment Record - Non-Government Facility, p. 37.  

A May 2010 private examination and disability assessment refers to a June 1995 cervical strain as a result of a work accident.  This report states that an August 1995 MRI had revealed a C5/6 disc prolapse.  The Veteran had also been involved in additional car accidents in 1982 and 1994.  VBMS 7/15/2011 Medical Treatment Record - Non-Government Facility, pp. 4, 17.  

In August 2011, a VA examiner reviewed the Veteran's claims file in order to provide opinions regarding his lumbar spine, left shoulder, and cervical spine.  The Veteran was noted to be status post fusion of C4/5 and C5/6.  The 1977 motor vehicle accident was noted, as well as the March 1978 discovery of the T9 compression fracture and the March 1980 strained trapezius.  The Veteran's private treatment records were also said to have been reviewed, although only one report was cited.  The examiner stated that he had been asked if the Veteran's current cervical spine diagnosis was at least as likely as not related to the cervical sprain in service.  He was unable to resolve this issue without resort to mere speculation, as he did not have a full chronology of the Veteran's X-rays to review.  VBMS 8/24/2011 VA Examination, pp. 1-3.  

A letter from a private doctor received in March 2012 states that he believed the Veteran's lesions of the cervical spine were due to the whiplash lesion in 1977.  However, this could not be completely proved.  VBMS 3/12/2012 Correspondence, p. 1.  

Initially, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

The January 1976 Report of Medical History obtained upon entering service includes a reference to a childhood injury to the Veteran's head, after which he complained of a stiff neck for several weeks.  However, the January 1976 entrance examination found that the neck was normal.  Therefore, the Veteran is presumed to have been sound upon entering active service.  Furthermore, there is no clear and unmistakable evidence to demonstrate that a chronic neck disability existed prior to service.  Although the Veteran reported low back pain shortly after entering service, he denied neck pain even after he was involved in motor vehicle accidents in August 1977 and September 1977.  In fact, a March 1978 X-ray study of the cervical spine was normal.  His initial reports of neck pain appear to have followed two separate injuries in March 1980, which was just two months prior to discharge.  For these reasons, the presumption of soundness is not rebutted here.  

The Board therefore finds that entitlement to service connection for a cervical spine disability is presumed.  Post service evidence confirms that the Veteran is currently status post fusion of C4/5 and C5/6 due to disc prolapse.  The VA X-ray study conducted one month after discharge in June 1980 demonstrated narrowing of the C5/6 intervertebral space.  This constitutes evidence of arthritis.  Furthermore, the March 1980 service treatment records reported limitation of motion of the cervical spine.  X-ray evidence of arthritis with limitation of motion is considered to be 10 percent disabling.  See 38 C.F.R. § 4.71a, Code 5003 (2015).  As the Veteran's arthritis became manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, and the criteria for service connection have been met.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for a cervical spine disability status post fusion of C4/5 and C5/6 is granted.  


REMAND

The Veteran contends that his service connected disabilities combine to make him unemployable.  

Before this decision, the Veteran's only service connected disability was the residuals of a T9 compression fracture with degenerative spinal changes, evaluated as 20 percent disabling.  This failed to meet the criteria for schedular consideration for TDIU.  See 38 C.F.R. § 4.16(a) (2015).  

However, the grant of service connection for the cervical spine disability will impact the Veteran's claim for TDIU.  Therefore, the RO must have an opportunity to reconsider the claim in light of the Board's decision.  Moreover, the Board finds that an additional examination would help to provide additional evidence upon which to base a determination as to the question of employability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination of his thoracic and cervical spine.  All relevant tests should be conducted including range of motion testing compliant with Correia v. McDonald, 28 Vet.App 158 (2016).  (Testing must include active and passive motion, as well as weight-bearing and non weight-bearing.)  Any additional functional limitation due to factors such as pain, weakness, and fatigability, to include with flare-ups should be noted and expressed in terms of degrees of lost motion.  If this cannot be accomplished the examiner must explain why this is so.  Moreover, the examiner should discuss any expected impairments that the thoracic and cervical disabilities would cause in the workplace.  

2. After assigning the initial disability evaluation for the Veteran's cervical spine disability, reconsider his claim for TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


